Citation Nr: 0728727	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  97-13 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder to include post traumatic stress 
disorder (PTSD), and if so, whether the reopened claim should 
be granted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C, hepatitis A and gastritis.    

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for tinea 
corporis and tinea cruris. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for hair 
loss.  

6. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disorder.    

7. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis, and if so, whether the reopened claim should be 
granted.  

8. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
leg peroneal nerve compression, and if so, whether the 
reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
February 1977 and from September 1990 to May 1991, and 
unverified service from June 12 to June 25, 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
entitlement to service connection for a neuropsychiatric 
disorder to include PTSD; hepatitis C, hepatitis A and 
gastritis, claimed as a stomach condition; tinea corporis and 
tinea cruris; tensional headaches; hair loss; respiratory 
system condition; sinusitis; and right leg peroneal nerve 
compression as no new evidence had been submitted.    

As discussed below, the issues of entitlement to service 
connection for a psychiatric disorder to include PTSD, 
sinusitis and right leg peroneal nerve compression are 
reopened, however, additional development is needed prior to 
a decision on the merits.  In addition, the issues of 
entitlement to service connection for hepatitis C, hepatitis 
A and gastritis; tinea corporis and tinea cruris; headache; 
hair loss and a respiratory condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a rating decision in December 1995, the RO denied 
entitlement to service connection for a neuropsychiatric 
disorder to include PTSD; sinusitis and right leg peroneal 
nerve compression.  The appellant did not appeal that 
decision, thus it became final.

2.  Evidence received since the final December 1995 rating 
decision is new and material on the issue of entitlement to 
service connection for a psychiatric disorder to include 
PTSD, bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection of this issue.

3.  Evidence received since the final December 1995 rating 
decision is new and material on the issue of entitlement to 
service connection for sinusitis, bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the claim for entitlement to service connection of 
this issue.

4.  Evidence received since the final December 1995 rating 
decision is new and material on the issue of entitlement to 
service connection for a right leg peroneal nerve 
compression, bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection of this issue.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
to include PTSD has been received, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (prior to August 29, 
2001).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for sinusitis has been 
received, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (prior to August 29, 2001).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for right leg peroneal 
nerve compression has been received, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and to notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In view of the disposition of the matter on appeal regarding 
the issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disorder to include PTSD, 
sinusitis, and right leg peroneal nerve compression that is 
fully favorable to the veteran, no useful purpose would be 
served by an analysis of VA's compliance with its duties to 
notify and assist, and further development is not warranted.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

II. Service connection claims

The veteran seeks entitlement to service connection for 
multiple conditions.  He contends that the evidence he has 
submitted is new and material, warranting reopening and a 
grant of his claim for service connection for a psychiatric 
disorder to include PTSD, sinusitis, and for right leg 
peroneal nerve compression.  

Service connection for these disorders was denied by the RO 
in a rating decision issued in December 1995.  The veteran 
did not appeal that decision and thus, the decision became 
final.

Evidence considered at the time of the final rating decision 
in December 1995 included service medical records from 
September 1990 to May 1991 (Persian Gulf War); service 
medical records, U.S. Army Reserve and records of treatment 
from U.S. Army Health Clinic, Fort Buchanan for a period from 
June 1980 to March 1994; and August 1995 VA examinations for 
stomach, PTSD and general medical.  

Evidence received since the December 1995 rating decision 
includes duplicate copies of the records reviewed at the time 
of the December 1995 rating decision, additional service 
medical records for active duty and reserve duty, statements 
from the veteran, service medical records for a period of 
annual training in June 1993, VA medical records, reports of 
VA examinations, private medical records and Social Security 
records.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Therefore, the issues before the Board are as stated 
on the first page of the present decision.

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. §§ 20.200, 20.302.  Absent an appeal, a decision of 
a duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (prior to August 29, 2001).

The Board notes that 38 C.F.R. § 3.156 has been amended, and 
that the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change is not applicable in the present case because the 
appellant's claim was filed before August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

A.  Psychiatric disorder to include PTSD

The veteran contends that his PTSD was incurred in and 
aggravated in service while in Kuwait three miles from Iraq 
where he was affected by chemical gases.   

Evidence previously considered showed that at a 
demobilization examination in April 1991 the veteran reported 
frequent trouble sleeping, nervous trouble, and having had 
nightmares.  VA outpatient treatment records show in December 
1992 the veteran was seen for complaints of agitation since 
returning from the Persian Gulf and the assessment was 
anxiety disorder, PTSD.  A summary in August 1993 showed a 
diagnosis of PTSD, anxiety disorder and dysthymia disorder.  
When seen in February 1994 he was diagnosed with PTSD and 
anxiety disorder.  

A review summary in March 1994 by a VA staff psychiatrist at 
a PTSD unit notes the veteran had been referred to the clinic 
presenting symptoms and a clinical picture compatible with 
PTSD.  The assessment was PTSD and he was placed on 
medication and individual supportive therapy.  

In August 1995, the veteran was examined by a board of three 
VA psychiatrists.  He reported that his MOS was water supply 
support sergeant.  His subjective complaints and the clinical 
findings were recorded.  Basically the medical board saw the 
veteran as somewhat sad or depressed chronically.  The 
diagnosis was dysthymia.  It was the unanimous opinion of the 
medical board that there was no evidence in the mental 
examination (history and exploration) for a PTSD diagnosis.  

In the December 1995 decision the RO denied service 
connection for dysthymia (which had been diagnosed at the 
August 1995 VA examination) as the service medical records 
were negative for complaints of or treatment for a 
neuropsychiatric disorder.  Service connection for PTSD 
claimed by the veteran was also denied because the evidence 
did not show a diagnosis of PTSD.  

In January 1997 the veteran was evaluated as to fitness for 
duty.  He had complaints of anxiety and restlessness for 
which he was taking an antidepressant and tranquilizer.  His 
symptoms included recurrent nightmares and intrusive thoughts 
related to his distressing experiences in the Gulf.  The 
examiner noted that the topic of conversation circled around 
the veteran's stressful experiences during the Gulf War that 
kept coming to his mind.  Specific incidents were not 
included in the examiner's report.  The examiner concluded 
that the veteran's history and symptoms were compatible with 
an "Affective Disorder, No Psychotic, Moderate, Chronic".  
The diagnosis was PTSD with marked depressive features.  He 
was found unfit for duty.  He was subsequently discharged in 
November 1997 from the U.S. Army Reserve for mental state of 
mind.  

VA outpatient treatment records show in 1997 assessments of 
PTSD and anxiety disorder, not otherwise specified.  The 
veteran was hospitalized in December 1997 for increased 
alcohol intake and episodes of general malaise.  He was 
discharged after approximately one week.  The diagnoses shown 
were substance use disorder, alcohol dependence continuous; 
and PTSD.  On evaluation in March 1998 he was diagnosed with 
PTSD and alcoholism.  

A July 1998 note Transfer Note to the PTSD Clinic noted that 
the veteran had an episode of alcohol abuse in December 1997 
and had been hospitalized in a VA inpatient psychiatric 
section.  The physician noted that the veteran had no 
continuing alcohol abuse, had a mild anxiety about the fact, 
and had no psychotic disorder but a continuing PTSD 
diagnosis.  He was discharged from the Alcoholism Clinic and 
transferred to the PTSD Clinic.  

In October 1999 a VA physician wrote that the veteran had 
been treated since 1994 for PTSD.  In September 2000 he 
sought treatment for alcoholism to improve the depressive and 
PTSD symptoms.  After approximately one week he was 
discharged and the final diagnosis was PTSD.  A Life 
Insurance form completed in November 2000 by a VA 
psychiatrist indicates that the veteran had PTSD and was 
still under his care for this condition.  When seen in 
December 2000 on a second visit in the alcohol dependence 
treatment clinic it was noted that the veteran was taking 
medication for PTSD.  

At a VA mental examination for other than PTSD in October 
2001, the history noted previous hospitalizations with 
diagnoses of alcohol dependence and PTSD.  The veteran was 
diagnosed with depressive disorder, not otherwise specified.  
At a VA Gulf War examination in June 2005, a diagnosis of 
depression was entered.  

In the Board's opinion, the VA treatment records showing 
treatment for and a diagnosis of PTSD and U.S. Army Reserve 
medical records with a diagnosis of PTSD presumed credible 
for this purpose, and when viewed with that previously of 
record, are new and material evidence as defined by the 
regulation.  38 C.F.R. § 3.156(a) (prior to August 29, 2001).  
That evidence was not previously submitted to agency 
decisionmakers.  The Board finds the additional evidence, 
when viewed with that previously of record, is new and 
material evidence as defined by the regulation, is not 
cumulative and redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (prior to August 29, 2001).  
Specifically, the new evidence established an element not 
present at the time of the previous denial, the presence of a 
diagnosis of PTSD.  Accordingly, the claim for entitlement to 
service connection for a claimed neuropsychiatric disorder to 
include PTSD is reopened.  38 U.S.C.A. § 5108.

To that extent only, the claim is allowed.  The issue of 
service connection for a psychiatric disorder to include PTSD 
will be addressed in the remand portion of this decision.  
38 U.S.C.A. § 5108.

B. Sinusitis

The veteran seeks entitlement to sinusitis based on his 
active service during the Persian Gulf War.  Service medical 
records for a prior period of active service are negative for 
complaints, findings or diagnosis of sinusitis.  On 
examination for reenlistment in July 1977, and medical 
records from a military Reserve unit including examinations 
in April 1981, July 1985, and June 1989 show he denied having 
sinusitis and his sinuses were clinically evaluated as 
normal.  

At the Southwest Asia demobilization examination in April 
1991 the veteran complained of sinusitis.  In the medical 
history accompanying the April 1991 demobilization 
examination, the veteran reported having or having had 
sinusitis.  No medical comment was made on the history.  His 
sinuses were clinically evaluated as normal.  

Sinusitis was not found at an August 1995 VA general medical 
examination.  Service connection was denied in a December 
1995 rating decision as the claim was not well grounded.  
There was no medical evidence that a chronic disability 
existed and because there was no medical or other evidence 
which linked the disability to service.  

In a medical history accompanying a periodic examination in 
March 1996 the veteran reported a history of having or having 
had sinusitis.  The medical examiner commented that the 
veteran had multiple medical problems and used multiple 
medications.  The clinical evaluation was normal for sinuses.

A private medical doctor wrote in February 1999 that the 
veteran continued with sinusitis.  

VA outpatient treatment records show that a study of the 
sinuses in August 2001 revealed chronic left maxillary 
sinusitis and medication was prescribed.  At a VA general 
medical examination in October 2001 the examiner noted that 
there was evidence in the record of treatment for chronic 
sinusitis.  On examination there was no evidence of pathology 
of the sinuses.  The examiner noted that x-rays reported 
chronic left maxillary sinusitis.  

At a VA Gulf War examination in June 2005, examination 
revealed maxillary sinusitis, chronic.  The x-rays of sinuses 
revealed chronic left maxillary sinusitis.  The diagnosis was 
chronic left maxillary sinusitis, by record.

In the Board's opinion, the VA treatment records showing x-
ray evidence of left maxillary sinusitis, treatment for and a 
diagnosis of chronic sinusitis presumed credible for this 
purpose, and when viewed with that previously of record, are 
new and material evidence as defined by the regulation.  38 
C.F.R. § 3.156(a) (prior to August 29, 2001).  That evidence 
was not previously submitted to agency decisionmakers.  The 
Board finds the additional evidence, when viewed with that 
previously of record, is new and material evidence as defined 
by the regulation, is not cumulative and redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001).  Specifically, the new evidence 
established an element not present at the time of the 
previous denial, the presence of a current chronic sinusitis.  
Accordingly, the claim for entitlement to service connection 
for sinusitis is reopened.  38 U.S.C.A. § 5108.

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection for chronic sinusitis will 
be addressed in the remand portion of this decision.  
38 U.S.C.A. § 5108.

C. Right leg peroneal nerve compression

The veteran seeks entitlement for his right leg peroneal 
nerve compression incurred during a period of annual training 
in June 1993.  

The evidence of record shows that in June 1993 the veteran 
received orders to go on annual training to Camp Shelby, 
Mississippi.  Within two days after arrival, the veteran 
complained that he experienced numbness on the right leg as 
he was stepping out of the plane and experienced pain in his 
right leg after running.  He was provided emergency 
treatment.  He denied a previous history or an injury.  No 
diagnosis was made and he later was referred for a 
neurological consultation.  

Approximately a week later, the veteran complained of 
numbness and difficulty with dorsiflexion of his right foot, 
dragging of his right foot and instability of the right 
ankle.  The impression was peroneal neuropathy of the right 
lower extremity.  

A June 1993 letter from a supervisory staff administrator in 
the Department of the Army at Fort Buchanan, Puerto Rico, 
states that the veteran acquired an injury to his right leg 
during his annual training in June 1993.  His injury was 
determined to be on line of duty and would require surgery.  

In July 1993 the veteran complained of pain and numbness in 
his right lower extremity and decreased dorsiflexion.  He 
lost sensation in the dorsum of his foot and the mid-calf.  
He denied trauma.  The veteran complained of weakness and 
discomfort was worsening.  

The results of electromyography (EMG) testing in July 1993 
showed evidence of denervation in all muscles inervated by 
right common peroneal nerve (deep and superficial branch), 
suggesting injury of this nerve, most probably neuropraxia.  
A July 1993 nerve conduction velocity (NCV) study showed 
lower limit on normal values on conduction velocity, decrease 
amplitude of right common peroneal nerve compatible with 
axonal injury.  

In July 1993 there was a request for follow up medical care 
by a Commanding officer of the U.S. Army Reserve.  The 
request indicated that the veteran had been injured in June 
1993 while performing annual training at Camp Shelby, 
Mississippi.  His period of duty had been for two weeks in 
June 1993.  A line of duty investigation was initiated 
indicating a recommendation of in line of duty.  A final line 
of duty determination would be forwarded as soon as it was 
received from the casualty area commander.  The line of duty 
was approved by headquarters in August 1993.

In January 1994 he complained that his condition had worsened 
and he had pain in his leg and his toes were numb.  A VA 
outpatient treatment record indicates that when seen by 
neurology in February 1994 he still complained of a burning 
sensation on the right lateral thigh aspect, otherwise he 
felt better.  The burning sensation had improved.  Testing 
revealed improved NCV of right lower extremity which 
indicated improved neuropraxia.  The examiner prescribed 
medication for neuralgia of a right cutaneous nerve.   

At a March 1994 evaluation at the U.S. Health Clinic at Fort 
Buchanan the veteran was found totally recovered from a right 
common peroneal nerve injury (neuropraxia) with no 
restrictions in physical activity from a neurological 
standpoint.  He was fit for normal military duty and normal 
civilian duty in mid-March 1994. 

At a VA general medical examination in August 1995 the 
diagnosis was right common peroneal neuropathy.  The medical 
history noted that the veteran complained of loss of hair and 
loss of sensation over the lateral aspect of the right thigh 
and leg.  This had been diagnosed as a right common peroneal 
nerve injury, most probably neuropraxia.  The diagnosis was 
right common peroneal neuropathy.

In a December 1995 rating decision the RO denied entitlement 
to service connection for right common peroneal neuropathy as 
the claim was not well grounded because there was no medical 
evidence that a chronic disability existed at that time.  It 
was considered an acute episode occurring during an 
unverified period of active duty for training in June 1993 
according to evidence from the Department of the Army, U.S. 
Army Reserve.  

In a March 1996 medical history accompanying a periodic 
examination the veteran reported having or having had cramps 
in his legs.  His lower extremities were clinically evaluated 
as normal.  The physician commented that the veteran had 
multiple medical problems for which he used multiple 
medications. 

In February 1999 the veteran's private physician wrote that 
among other disorders, the veteran continued with complaints 
of right leg and foot pain which was not relieved with 
medication.  He had a history and diagnosis of deep peroneal 
nerve involvement.  The veteran continued in treatment.

At a VA examination in October 2001, the veteran's complaints 
included pain in his right leg.  Clinical findings were 
muscular spasms in right leg with failure of joints.  

At a Gulf War examination in June 2005, the examiner noted 
that after active service the veteran was found with right 
sciatic nerve neuritis since 1993.  The diagnosis was right 
sciatic neuropathy, neuritis, by record.  

In the Board's opinion, the VA and private medical records 
showing the veteran's continued complaints of pain in his 
right leg, VA medical records showing clinical findings of 
muscular spasms, and a diagnosis of right sciatic nerve 
neuritis since 1993 presumed credible for this purpose, and 
when viewed with that previously of record, are new and 
material evidence as defined by the regulation.  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  That evidence was not 
previously submitted to agency decisionmakers.  The Board 
finds the additional evidence, when viewed with that 
previously of record, is new and material evidence as defined 
by the regulation, is not cumulative and redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001).  Specifically, the new evidence 
established an element not present at the time of the 
previous denial, the presence of a current chronic right 
lower extremity disorder.  Accordingly, the claim for 
entitlement to service connection for right leg peroneal 
nerve compression is reopened.  38 U.S.C.A. § 5108.

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection for right leg peroneal 
nerve compression will be addressed in the remand portion of 
this decision.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for sinusitis is 
reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for right leg 
peroneal nerve compression is reopened, and the appeal is 
granted to this extent only.


REMAND

As discussed above, in a December 1996 rating decision the RO 
found that no new evidence had been submitted and denied 
entitlement to service connection for hepatitis C, hepatitis 
A and gastritis; tinea corporis and tinea cruris; tensional 
headaches; hair loss; and a respiratory system condition.  
The veteran disagreed with this decision.  The veteran's 
claim had been received in January 1996.  

Our review finds that the veteran has not been provided the 
appropriate law and regulations for new and material 
evidence.  To reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  Effective August 29, 
2001, changes were made to 38 C.F.R. § 3.156(a), which 
defines new and material evidence.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
The veteran has been provided the amended version of 
38 C.F.R. § 3.156(a); however, as the veteran's request to 
reopen was received before August 29, 2001, the prior version 
of 38 C.F.R. § 3.156 applies.  

In addition, VA's duty to notify a claimant seeking to reopen 
a claim includes advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  VA must, in the context of a claim to reopen, 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Thus, the claim on the aforementioned 
issues must be remanded for providing the appropriate law and 
regulations for new and material evidence in effect prior to 
August 29, 2001, and for providing notice in accordance with 
the Kent decision.  

As discussed above, the claims for entitlement to service 
connection for a neuropsychiatric disorder to include PTSD, 
sinusitis, and right leg peroneal nerve compression have been 
reopened.  However, further development is needed prior to 
further appellate review.  The veteran should be afforded a 
VA examination and a medical opinion obtained prior to 
appellate review.  38 C.F.R. § 3.159(c)(4) (2006).  

The veteran is claiming that his right leg disorder was 
incurred during a period of active duty for training in June 
1993.  Of record is a copy of his orders for a two week 
period of annual training in June 1993 at Camp Shelby and 
medical records indicate that he received treatment for a 
right leg peroneal nerve compression at Camp Shelby during 
this period.  Verification of this service as active duty for 
training should be obtained.  

A private physician, Dr. J.L.N.P. wrote in February 1999 
regarding treatment of the veteran for the claimed disorders 
from April 1995 to February 1999.  In addition to this letter 
there is a medical statement completed in January 2001 by Dr. 
J.L.N.P. for a claim filed by the veteran at the Social 
Security Administration.  However, clinical records of Dr. 
J.L.N.P. pertaining to the veteran do not appear do be 
contained in the claims file and a request for these 
treatment records should be made.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with the appropriate 
law and regulations in effect prior to August 
29, 2001, for new and material evidence 
necessary to reopen a claim which has been 
previously denied and which is final.  

2. In compliance with the Kent ruling, advise 
the appellant of what evidence would 
substantiate his petition to reopen his claim 
of entitlement to service connection for 
hepatitis C, hepatitis A, and gastritis; tinea 
corporis and tinea cruris; headaches; hair 
loss and a respiratory disorder.

In so doing, the RO should comply with any 
directives of the Veterans Benefits 
Administration and advise the appellant of the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denials. 

3. After securing the necessary authorization, 
request that Dr. J.L.N.P. submit any clinical 
records on which his February 1999 statement 
was based regarding treatment of the veteran 
from April 1995 to February 1999, and any 
treatment records subsequent to that date, for 
a psychiatric disorder diagnosed as PTSD, 
right leg and foot pain, and sinusitis. 

4. Request verification of the 
veteran's period of annual training in 
June 1993 as active duty for training.  
Request a copy of his DD 214 for this 
period, if available.  

5. With respect to the veteran's claim 
of entitlement to service connection 
for PTSD, the RO should make a specific 
determination as to whether the veteran 
"engaged in combat with the enemy".  

6. The RO should request that the 
veteran provide specific information, 
including dates, locations, names of 
other persons involved, etc., relating 
to his claimed stressful events in 
service.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the 
claimed stressful events in service and 
that he must be specific as possible, 
because without such details an 
adequate search for verifying 
information cannot be conducted. 

If sufficient information is provided, 
request verification of the alleged 
stressor(s) from the U.S. Army and 
Joint Services Records Research Center 
(JSRRC). 

7. After the above has been 
accomplished to the extent possible, 
schedule the veteran for a VA PTSD 
examination.  Specify any stressors 
that are determined to be established 
by the record.  Instruct the examiner 
that only those verified events may be 
considered for the purpose of 
determining whether the appellant was 
exposed to one or more stressors in 
service.  Provide the claims file to 
the examiner for review and the 
examination report should note that 
review.  The examiner should provide 
the following opinions. 

a. Is a diagnosis of PTSD warranted, 
in accordance with the criteria found 
in DSM-IV? 

b. If a diagnosis of PTSD is 
warranted, please specify whether any 
alleged stressor verified by the RO to 
be established by the record was 
sufficient to produce PTSD, and 
whether there is a link between the 
current PTSD and the verified 
inservice stressors.  The examiner 
should also describe which stressors 
the veteran re-experiences and how he 
re-experiences them.

c. If any mental disorder other than 
PTSD is diagnosed, discuss the 
relationship of that disorder to PTSD 
and specify which symptoms are 
associated with each disorder.  If any 
symptoms are common to more than one 
disorder, the examiner should please 
so state.

d. If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least 
as likely as not (50 percent or 
greater probability) that any such 
diagnosed psychiatric disorder was 
caused by active military service.

e. A complete rationale should be 
given for all opinions and conclusions 
expressed. 

8.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of the 
veteran's chronic sinusitis shown as 
left maxillary sinusitis by x-rays.  
Provide the claims file to the examiner 
for review and the examination report 
should note that review.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that 
the currently diagnosed chronic 
sinusitis is related to the veteran's 
active service from September 1990 to 
May 1991 during the Persian Gulf War.  

The clinical findings of record and the 
reasoning which form the basis of the 
opinion requested should be clearly set 
forth.

9.  Schedule the veteran for an 
appropriate VA examination(s) to 
determine the nature and etiology of 
the veteran's claimed right lower 
extremity disorder.  Provide the claims 
file to the examiner for review and the 
examination report should note that 
review.  

If a disorder of the right leg and/or 
right foot is currently diagnosed, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any currently diagnosed disorder 
of the right leg and/or right foot is 
related to the right common peroneal 
nerve compression shown during a period 
of annual training in June 1993.  

The clinical findings of record and the 
reasoning which form the basis of the 
opinion requested should be clearly set 
forth.

10. After undertaking any other 
development deemed essential in 
addition to that specified above, 
readjudicate the veteran's claims for 
entitlement to service connection.  If 
any benefit sought on appeal remains 
denied, the appellant should be 
provided a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


